       Case 4:19-cv-03117 Document 3 Filed on 09/10/19 in TXSD Page 1 of 15



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


                                                      |
CHRIS ADAMS,                                          |
     Individually, and on behalf of all others        |
     similarly situated,                              |
             PLAINTIFFS,                              |
                                                      |
v.                                                    |       Case No. 4:19-cv-3117
                                                      |
COASTAL CAPITAL PROCESSING, LLC                       |
d/b/a BOURNVIEW RECOVERY GROUP, and                   |
WESTERN SURETY COMPANY,                               |
       DEFENDANT                                      |
                                                      |

                       FIRST AMENDED CLASS ACTION COMPLAINT

                                         INTRODUCTION

1. This is a class action lawsuit for damages brought by plaintiff Chris Adams (“Plaintiff”)

     against Coastal Capital Processing, LLC d/b/a Bournview Recovery Group (“Coastal”) for

     violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (hereinafter

     “FDCPA”), the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (hereinafter

     “TCPA”), the Texas Finance Code § 392.001, et seq. and the Texas Business and Commerce

     Code § 305.053.

                                             PARTIES

2. Plaintiff is a natural person and a resident of Montgomery County, Texas.

3. Plaintiff is a is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3) and Tex. Fin.

     Code § 392.001(1).

4. Coastal is a company operating from the Buffalo, New York area.




                                                  1
      Case 4:19-cv-03117 Document 3 Filed on 09/10/19 in TXSD Page 2 of 15



5. Coastal can be served at its principal place of business, 5817 South Park Ave., Hamburg, NY

    14075.

6. Coastal is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6) and Tex. Fin.

    Code § 392.001(6) and is a “third-party debt collector” as that term is defined by Tex. Fin.

    Code § 392.001(7), and is a “person” as defined by 47 U.S.C. § 153(10).

7. At all relevant times, Coastal acted through its duly authorized agents, employees, officers,

    members, directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

    representatives, and insurers.

8. Defendant Western Surety Company (“Western”) is liable for the acts committed by Coastal

    complained of herein pursuant to, and to the extent provided by, Chapter 392 of the Texas

    Finance Code and a bond secured pursuant thereto, bond number 63259711, as well as any

    other applicable law.

9. Western is a foreign entity that can be served in the state of Texas via its registered agent, C

    T Corporation System, at 1999 Bryan St., Suite 900, Dallas, Texas, 75201.

                                  JURISDICTION AND VENUE

10. Jurisdiction of this court is proper pursuant to 28 U.S.C. § 1331 and 15 U.S.C § 1692k(d).

11. Supplemental Jurisdiction exists pursuant to 28 U.S.C. § 1367.

12. Venue in this District is proper pursuant to 28 U.S.C. § 1391(b)(2) in that a substantial part of

    the events or omissions giving rise to the claim occurred here.

13. Plaintiff resides in this Judicial District and Division.

14. Because Coastal transacts business here, personal jurisdiction is established.




                                                   2
      Case 4:19-cv-03117 Document 3 Filed on 09/10/19 in TXSD Page 3 of 15



                                  FACTUAL ALLEGATIONS

15. At some time in the past, Plaintiff allegedly incurred a financial obligation that was primarily

   for personal, family or household purposes, namely an amount due and owing on a personal

   account (hereinafter the "Account"). Specifically, the Account was an old credit card, the

   funds from which were used for the purchase of various personal effects. The funds were not

   used for any business or commercial purposes.

16. The Account constitutes a "debt" as that term is defined by 15 U.S.C. § 1692a(5) and is a

   “consumer debt” as that term is defined by Tex. Fin. Code § 392.001(2).

17. The Account allegedly went into default with the original creditor.

18. After the Account allegedly went into default, the Account was placed with or otherwise

   transferred to Coastal for collection.

19. Plaintiff disputes the amount Coastal is attempting to collect on the Account.

20. Plaintiff requests that Coastal cease all further communications regarding the Account.

21. Prior to July 2019 Plaintiff obtained a cell phone and was assigned telephone number XXX-

   XXX-4104. This is a telephone number assigned to a cellular telephone service as described

   in 47 U.S.C. § 227(b)(1)(A)(iii).

22. Since obtaining the cell phone assigned phone number XXX-XXX-4104, Plaintiff has carried

   it on or about his person every day expecting to be able to place and receive telephone calls

   freely and at will.

23. Since Plaintiff obtained the cellphone assigned phone number XXX-XXX-4104, no one other

   than Plaintiff has carried that phone.




                                                 3
      Case 4:19-cv-03117 Document 3 Filed on 09/10/19 in TXSD Page 4 of 15



24. In June 2019 or July 2019 Coastal began calling Plaintiff at the above-listed cellular

   telephone number using an automatic telephone dialing system (“ATDS” or “predictive

   dialer”) and/or by using an artificial or prerecorded voice.

25. Plaintiff received at least one call from Coastal that, when Plaintiff or his voicemail answered

   them, an artificial or pre-recorded voice provided a message stating:

       Hello, this is Jamie. This call is regarding location and tracing efforts for a matter in our
       office. Please call the number displayed on your caller id, or toll free at 877-262-2809.
       Thank you.

26. Plaintiff has never had a business relationship with Coastal and Coastal did not have the

   express consent of Plaintiff to place the calls to his cellular telephone using automatic means

   or artificial or pre-recorded messages.

27. The calls placed to Plaintiff by Coastal using a pre-recorded message were not made with the

   prior express consent of the called party.

28. All calls from Coastal to Plaintiff’s cellular phone assigned number XXX-XXX-4104 were

   made without Plaintiff’s prior express consent.

29. The calls placed to Plaintiff by Coastal using a pre-recorded message were not made for

   emergency purposes.

30. As a result of the acts alleged above, Coastal caused Plaintiff to become very upset because

   of the illegal manner in which Coastal continued to call Plaintiff’s phone number or cause his

   phone number to be called.

31. Plaintiff suffered actual damages as a result of the illegal communication(s) by Coastal in the

   form of emotional distress, anxiety, sleeplessness, fear and upset, amongst other negative

   emotions.




                                                 4
      Case 4:19-cv-03117 Document 3 Filed on 09/10/19 in TXSD Page 5 of 15



32. Coastal’s illegal communications as more fully described above were the direct and

   proximate cause of emotional distress on the part of Plaintiff.

33. During all of the time that Coastal attempted to collect the Account from Plaintiff, Coastal

   used the fictitious business name “BRG” and/or “Bournview Recovery Group.”

34. “BRG” and “Bournview Recovery Group” are not properly registered business names of

   Coastal.

35. During all of the time that Coastal attempted to collect the Account from Plaintiff, Coastal

   was not permitted to collect from Texas residents because Coastal did not have a surety bond

   on file with the Texas Secretary of State as required by Tex. Fin. Code § 392.101 that

   identified “Bournview Recovery Group” and/or “BRG” as the business name under which

   Coastal would conduct collection work in Texas.

36. As of the filing of this Complaint, Coastal still does not have a surety bond on file with the

   Texas Secretary of State as required by Tex. Fin. Code § 392.101 that identifies “Bournview

   Recovery Group” and/or “BRG” as the business name under which Coastal would conduct

   collection work in Texas.

37. The message left for Plaintiff described in paragraph 25 above failed to provide Plaintiff with

   meaningful disclosure of Coastal’s identity.

38. The message left for Plaintiff described in paragraph 25 above failed to inform Plaintiff that

   Coastal was a debt collector.

39. The message left for Plaintiff described in paragraph 25 above failed to inform Plaintiff that

   the communication from Coastal was an attempt to collect a debt and that any information

   would be used for the purpose of debt collection.




                                                  5
      Case 4:19-cv-03117 Document 3 Filed on 09/10/19 in TXSD Page 6 of 15



40. In another communication with Plaintiff occurring on or about July 23, 2019, Coastal failed

   to provide Plaintiff with meaningful disclosure of its identity.

41. In the communication with Plaintiff on or about July 23, 2019, Coastal informed Plaintiff that

   the Account would be listed on his credit report despite the account is not listed on his credit

   report and Coastal does not report accounts to credit reporting agencies.

42. The statement described above that the Account would be listed on Plaintiff’s credit report

   was a false and misleading statement, a threat to do something or take an action that Coastal

   did not intend to do or take, and falsely represented the nature of Coastal’s business

   activities.

43. Further, Coastal failed to inform Plaintiff of his rights to dispute the Account or request

   validation of the debt as required by 15 U.S.C. §1692g.

44. Coastal’s purpose for calling Plaintiff was to attempt to collect the Account.

45. The telephone calls each constituted a “communication” as defined by 15 U.S.C. § 1692a(2).

46. The only reason that Coastal and/or representative(s), employee(s) and/or agent(s) of Coastal

   made telephone call(s) to Plaintiff was to attempt to collect the Account.

47. The only reason that Coastal and/or representative(s), employee(s) and/or agent(s) of Coastal

   had telephone conversation(s) with Plaintiff was to attempt to collect the Account.

48. All of the conduct by Coastal and/or its employees and/or agents alleged in the preceding

   paragraphs was done knowingly and willfully.




                                                  6
      Case 4:19-cv-03117 Document 3 Filed on 09/10/19 in TXSD Page 7 of 15



                              CLASS ACTION ALLEGATIONS

                                CLASS ONE – FDCPA CLASS

49. Plaintiff brings this action as a class action pursuant to Federal Rule of Civil Procedure 23 on

   behalf of a Class of individuals consisting of all persons located in the State of Texas who,

   within the one year prior to the filing of this complaint, were contacted by Coastal in an

   attempt to collect any purported debt of the person contacted and where the debt in question

   was incurred primarily for personal, family or household purposes and where the

   communication from Coastal failed to inform the receiver of the communication hat the

   communication was an attempt to collect a debt and/or that any information obtained by

   Coastal would be used for the purpose of debt collection and/or that Coastal was a debt

   collector and/or failed to provide meaningful disclosure of Coastal’s identity.

50. Excluded from the Class are Coastal, all other defendants named herein, the officers and

   directors of Coastal, members of their immediate families and their legal representatives,

   heirs, successors, or assigns, and any entity in which Coastal has or had a controlling interest.

51. The Class is so numerous that joinder of all members is impracticable. The exact number of

   class members of the Class is unknown to Plaintiff at this time and can only be ascertained

   through appropriate discovery. The Class is ascertainable in that the names and address of all

   members of the Class can be identified in business records maintained by Coastal.

52. Plaintiff’s claims are typical of the claims of the members of the Class because Plaintiff’s

   claims and all claims of the members of the Class originate from the same conduct, practices

   and procedure on the part of Coastal and Plaintiff has suffered substantially similar injuries

   as each member of the Class.

53. Plaintiff has retained counsel experienced and competent in class action litigation.



                                                 7
      Case 4:19-cv-03117 Document 3 Filed on 09/10/19 in TXSD Page 8 of 15



54. A class action is superior to all other available methods for the fair and efficient adjudication

   of this controversy, since joinder of all members is impracticable. Furthermore, as the

   damages suffered by individual members of the Class may be relatively small, the expense

   and burden of individual litigation make it impossible for the members of the Class to

   individually redress the wrongs done to them. There will be no difficulty in the management

   of this action as a class action.

55. Issues of law and fact common to the members of the Class predominate over any questions

   that may affect only individual members, in that Coastal has acted on grounds generally

   applicable to the entire Class. Among the issues of law and fact common to the Class are:

               a.      Coastal’s violations of 15 U.S.C. § 1692 et seq. as alleged herein;

               b.      Coastal’s conduct particular to the matters at issue was identical or

                       substantially similar; and

               c.      The availability of statutory penalties.

               CLASS TWO – TCPA AND TEXAS BUSINESS CODE CLASS

56. Plaintiff brings this action as a class action pursuant to Federal Rule of Civil Procedure 23 on

   behalf of a Class of individuals consisting of all persons located in the State of Texas who,

   within four years before the date of the filing of this Complaint, received telephone calls on

   their cellular telephones from Coastal in communications or attempted communications

   which originated with Coastal’s use of an automatic telephone dialing system and/or which

   used an artificial or prerecorded voice in the communication, and where such

   communications were not made for emergency purposes or where the person did not provide

   prior express consent to Coastal to use an automatic telephone dialing system and/or did not




                                                    8
      Case 4:19-cv-03117 Document 3 Filed on 09/10/19 in TXSD Page 9 of 15



   provide prior express consent to Coastal to use an artificial or prerecorded voice in the

   communication.

57. Excluded from the Class are Coastal, all other defendants named herein, the officers and

   directors of Coastal, members of their immediate families and their legal representatives,

   heirs, successors, or assigns, and any entity in which Coastal has or had a controlling interest.

58. The Class is so numerous that joinder of all members is impracticable. The exact number of

   class members of the Class is unknown to Plaintiff at this time and can only be ascertained

   through appropriate discovery. The Class is ascertainable in that the names and address of all

   members of the Class can be identified in business records maintained by Coastal.

59. Plaintiff’s claims are typical of the claims of the members of the Class because Plaintiff’s

   claims and all claims of the members of the Class originate from the same conduct, practices

   and procedure on the part of Coastal and Plaintiff has suffered substantially similar injuries

   as each member of the Class.

60. Plaintiff has retained counsel experienced and competent in class action litigation.

61. A class action is superior to all other available methods for the fair and efficient adjudication

   of this controversy, since joinder of all members is impracticable. Furthermore, as the

   damages suffered by individual members of the Class may be relatively small, the expense

   and burden of individual litigation make it impossible for the members of the Class to

   individually redress the wrongs done to them. There will be no difficulty in the management

   of this action as a class action.

62. Issues of law and fact common to the members of the Class predominate over any questions

   that may affect only individual members, in that Coastal has acted on grounds generally

   applicable to the entire Class. Among the issues of law and fact common to the Class are:



                                                  9
     Case 4:19-cv-03117 Document 3 Filed on 09/10/19 in TXSD Page 10 of 15



               a.      Coastal’s violations of 47 U.S.C. § 227 et seq. as alleged herein;

               b.      Coastal’s violations of Tex. Bus. & Comm. Code § 305.053 as alleged

                       herein;

               c.      Coastal’s conduct particular to the matters at issue was identical or

                       substantially similar; and

               d.      The availability of statutory penalties.

                    CLASS THREE – TEXAS FINANCE CODE CLASS

63. Plaintiff brings this action as a class action pursuant to Federal Rule of Civil Procedure 23 on

   behalf of a Class of individuals consisting of all persons located in the State of Texas who,

   within the one year prior to the filing of this complaint, were contacted by Coastal in

   connection with an attempt to collect any purported debt of the person contacted and where

   the debt in question was incurred primarily for personal, family or household purposes.

64. Excluded from the Class are Coastal, all other defendants named herein, the officers and

   directors of Coastal, members of their immediate families and their legal representatives,

   heirs, successors, or assigns, and any entity in which Coastal has or had a controlling interest.

65. The Class is so numerous that joinder of all members is impracticable. The exact number of

   class members of the Class is unknown to Plaintiff at this time and can only be ascertained

   through appropriate discovery. The Class is ascertainable in that the names and address of all

   members of the Class can be identified in business records maintained by Coastal.

66. Plaintiff’s claims are typical of the claims of the members of the Class because Plaintiff’s

   claims and all claims of the members of the Class originate from the same conduct, practices

   and procedure on the part of Coastal and Plaintiff has suffered substantially similar injuries

   as each member of the Class.



                                                 10
     Case 4:19-cv-03117 Document 3 Filed on 09/10/19 in TXSD Page 11 of 15



67. Plaintiff has retained counsel experienced and competent in class action litigation.

68. A class action is superior to all other available methods for the fair and efficient adjudication

   of this controversy, since joinder of all members is impracticable. Furthermore, as the

   damages suffered by individual members of the Class may be relatively small, the expense

   and burden of individual litigation make it impossible for the members of the Class to

   individually redress the wrongs done to them. There will be no difficulty in the management

   of this action as a class action.

69. Issues of law and fact common to the members of the Class predominate over any questions

   that may affect only individual members, in that Coastal has acted on grounds generally

   applicable to the entire Class. Among the issues of law and fact common to the Class are:

       a.      Coastal’s violations of Tex. Fin. Code § 392.101 as alleged herein;

       b.      Coastal’s conduct particular to the matters at issue was identical or substantially

               similar; and

       c.      The availability of statutory penalties.

                                   RESPONDEAT SUPERIOR

70. The representative(s) and/or collector(s) at Coastal were employee(s) and/or agents of

   Coastal at all times mentioned herein.

71. The representative(s) and/or collector(s) at Coastal were acting within the course of their

   employment at all times mentioned herein.

72. The representative(s) and/or collector(s) at Coastal were under the direct supervision and

   control of Coastal at all times mentioned herein.

73. The actions of the representative(s) and/or collector(s) at Coastal are imputed to their

   employer, Coastal.



                                                 11
     Case 4:19-cv-03117 Document 3 Filed on 09/10/19 in TXSD Page 12 of 15



  COUNT I: VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                BY COASTAL CAPITAL PROCESSING, LLC

74. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

   fully stated herein.

75. Coastal contacted Plaintiff using an automatic telephone dialing system and/or by using a

   prerecorded or artificial message on a cellular telephone in violation of 47 U.S.C. §

   227(b)(1)(A)(iii).

76. Plaintiff never provided express consent to Coastal to call her cellular telephone number.

77. The calls from Coastal to Plaintiff were not placed for “emergency purposes” as defined by

   47 U.S.C. § 227(b)(1)(A)(i).

78. Each of the aforementioned calls made by Coastal constitutes a negligent or intentional

   violation of the TCPA, including each of the aforementioned provisions of 47 U.S.C. § 227,

   et seq.

79. As a result of each of Coastal’s negligent violations of the TCPA, Plaintiff is entitled to an

   award of $500.00 in statutory damages for each call in violation of the TCPA pursuant to 47

   U.S.C. § 227(b)(3)(B).

80. As a result of each of Coastal’s knowing and/or willful violations of the TCPA, Plaintiff is

   entitled to an award of treble damages in an amount up to $1,500.00 for each and every

   violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

       COUNT II: VIOLATION OF TEXAS BUSINESS AND COMMERCE CODE
                   BY COASTAL CAPITAL PROCESSING, LLC

81. The previous paragraphs are incorporated into this Count as if set forth in full.

82. The act(s) and omission(s) of Coastal and its representative(s), employee(s) and/or agent(s)

   violated Tex. Bus. & Comm. Code § 305.053(a).


                                                 12
     Case 4:19-cv-03117 Document 3 Filed on 09/10/19 in TXSD Page 13 of 15



83. Pursuant to Tex. Bus. & Comm. Code § 305.053(b), Plaintiff seeks actual damages and

   statutory damages in the amount of $500 for each violation of Tex. Bus. & Comm. Code §

   305.053 from Coastal.

84. Pursuant to Tex. Bus. & Comm. Code § 305.053(c), Plaintiff seeks three times actual

   damages and statutory damages in the amount of $1,500 for each violation of Tex. Bus. &

   Comm. Code § 305.053 from Coastal for each such violation the court deems to have been

   committed knowingly or intentionally.

85. Pursuant to Tex. Bus. & Comm. Code § 305.053(a), Plaintiff seeks an injunction against

   Coastal enjoining it from future violations of the Tex. Bus. & Comm. Code as described

   herein.

  COUNT III: VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                 BY COASTAL CAPITAL PROCESSING, LLC

   86. The previous paragraphs are incorporated into this Count as if set forth in full.

   87. The act(s) and omission(s) of Coastal and its representative(s), employee(s) and/or

       agent(s) violated 15 U.S.C. § 1692d(6) and § 1692e(2)&(5)&(10)&(11) and § 1692g(a).

   88. Pursuant to 15 U.S.C. § 1692k Plaintiff seeks statutory damages of $1,000 and actual

       damages, reasonable attorney's fees and costs from Coastal.

             COUNT IV: VIOLATIONS OF THE TEXAS FINANCE CODE
                  BY COASTAL CAPITAL PROCESSING, LLC

   89. The previous paragraphs are incorporated into this Count as if set forth in full.

   90. The act(s) and omission(s) of Coastal and its representative(s), employee(s) and/or

       agent(s) violated Tex. Fin. Code § 392.101, §392.304(a)(1)&(5)&(14).

   91. Pursuant to Tex. Fin. Code § 392.101, Plaintiff seeks statutory damages, reasonable

       attorney’s fees and costs from Coastal.


                                                 13
     Case 4:19-cv-03117 Document 3 Filed on 09/10/19 in TXSD Page 14 of 15



   92. Pursuant to Tex. Fin. Code § 392.403, Plaintiff seeks an injunction against Coastal

       enjoining it from future violations of the Texas Finance Code as described herein.

                                    JURY TRIAL DEMAND

   93. Plaintiff is entitled to and hereby demands a trial by jury.

                                    DEMAND FOR RELIEF

WHEREFORE, Plaintiff requests that the Court grant the following:

94. Judgment in favor of Plaintiff and all members of Class One and against Coastal as follows:

       a. For each member of Class One, statutory damages of $1,000 pursuant to 15 U.S.C. §

           1692k;

       b. Reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k;

       c. Such other and further relief as the Court deems just and proper.

95. Judgment in favor of Plaintiff and all members of Class Two and against Coastal as follows:

       a. For each member of Class Two, statutory damages of $500.00 for each violation of

           47 U.S.C. § 227 determined to be negligent, pursuant to 47 U.S.C. § 227(b)(1)(A);

       b. For each member of Class Two, treble damages for each violation of 47 U.S.C. § 227

           determined to be willful and/or knowing pursuant to 47 U.S.C. § 227(b)(3)(C);

       c. For each member of Class Two, statutory damages of $500.00 for each violation of

           47 U.S.C. § 227 determined to be negligent, pursuant to Tex. Bus. & Comm. Code §

           305.053(b);

       d. For each member of Class Two, treble damages for each violation of 47 U.S.C. § 227

           determined to have been committed knowingly or intentionally, pursuant to Tex. Bus.

           & Comm. Code § 305.053(c);




                                                 14
     Case 4:19-cv-03117 Document 3 Filed on 09/10/19 in TXSD Page 15 of 15



       e. An injunction permanently enjoining Coastal from future violations of Tex. Bus. &

           Comm. Code as described herein, pursuant to Tex. Bus. & Comm. Code §

           305.053(a);

       f. Such other and further relief as the Court deems just and proper.

96. Judgment in favor of Plaintiff and all members of Class Three and against Coastal and

   Western as follows:

       a. For each member of Class Three, statutory damages of no less than $100 for each

           violation of chapter 392 pursuant to Tex. Fin. Code § 392.403;

       b. An injunction permanently enjoining Coastal from future violations of Tex. Fin. Code

           § 392.101 as described above, pursuant to Tex. Fin. Code § 392.403;

       c. Reasonable attorney’s fees and costs pursuant to Tex. Fin. Code § 392.403;

       d. Such other and further relief as the Court deems just and proper.

                                            Respectfully submitted,

                                            /s/ Jeffrey D. Wood
                                            Jeffrey D. Wood, Esq.
                                            ArkBN: 2006164
                                            The Wood Firm, PLLC
                                            11610 Pleasant Ridge Rd.
                                            Suite 103, Box 208
                                            Little Rock, AR 72223
                                            TEL: 682-651-7599
                                            FAX: 888-598-9022
                                            EMAIL: jeff@jeffwoodlaw.com
                                            Attorney for Plaintiff




                                              15
